 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDPOSTPUBLISHING COMPANYandNEWSPAPER GUILD OF BOSTON, LOCAL32,AMERICAN NEWSPAPERGUILD, C. I. O.Case No. 1-CA-1099.January27,1953Decision and OrderOn September 12,1952, Trial Examiner W. Gerard Ryan issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondent.filed exceptions to the Intermediate Report and a supporting brief.The request of the Respondent for oral argument is hereby denied,as the record, including the brief and the exceptions, adequately pre-sents the issues and positions of the parties.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.2OrderUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Post PublishingCompany, its officers, agents, successors, and assigns, shall:1.Cease and desist from refusing to bargain collectively with theUnion as the exclusive representative of the employees in the follow-ing appropriate unit by refusing to furnish to the Union informationas to the names, work classifications, dates of employment, and salariesof all employees in the following unit :All employees in the editorial department in the Washington Streetplant, exclusive of the executives and all supervisors as defined inSection 2 (11) of the Act.2.Take the following affirmative action, which we find will effec-tuate the policies of the Act :(a) Upon request furnish to the Union wage data concerning names,.3Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Chairman Herzog andMembers Styles and Peterson].a Contrary to the Trial Examiner,we find that the initial refusal of the Respondentto furnish salary information occurred on January 21, 1952, and not, as found by theExaminer,on December 11, 1951.102 NLRB No. 77.I POSTPUBLISHING COMPANY649work classifications, dates of employment, and salaries of all employeesin said unit.(b) Post at its plant at Boston, Massachusetts, copies of the noticeattached to the Intermediate Report and marked "Appendix A." aCopies of said notice, to be furnished by the Regional Director forthe First Region, shall, after being signed by the Respondent's repre-sentative, be posted by Respondent immediately upon receipt thereofand maintained by it for sixty (60) consecutive days thereafter inconspicuous places including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director for the First Region in writing,within ten (10) days from the date of this Order, what steps Respond-ent has taken to comply herewith.a This notice shall be amended by substituting for the words"The Recommendations ofa Trial Examiner" in the caption thereof, the words "A Decision and Order." In theevent that this Order is enforced by a decree of a United States Court of Appeals, thenotice shall be further amended by substituting for the words "Pursuant to a Decisionand Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."Intermediate ReportSTATEMENT OF THE CASEUpon a charge duly filed by Newspaper Guild of Boston, Local 32, AmericanNewspaper Guild, C. I. 0., herein called the Union, the General Counsel of theNational Labor Relations Board, herein respectively called the General Counseland the Board, by the Regional Director for the First Region (Boston, Massa-chusetts), issued the complaint herein dated March 18, 1952, against PostPublishing Company, herein called the Respondent, alleging that the Respondenthad engaged in and was engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (a) (1) and (5) and Section 2 (6) and (7)of the Labor Management Relations Act, 1947, herein referred to as the Act.Copies of the complaint, the charge, and a notice of hearing were duly servedupon the Respondent and the Union.With respect to the unfair labor practices, the complaint alleged in substancethat the Respondent, on and after December 15, 1951, refused to furnish theUnion with certain wage information requested by the Union for its use andassistance in connection with collective-bargaining negotiations. In its answer,the Respondent admitted certain allegations of the complaint, denied the com-mission of any unfair labor practices, and, further answering, alleged thatthe information requested by the Union is superfluous and unnecessary ; thatmany employees in the unit refuse to permit the Respondent to divulge theinformation requestedby the Union ; that if the information is divulged it willresult in creating jealousy among the employees and will tend to have aharmful effect upon the morale of the employees in the unit from which achaotic condition may occur ; and that the information requested is not onlyunnecessary for the Union to bargain successfully but is solely designed toannoy and harass the Respondent. 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to notice, a hearing was held before me at Boston, Massachusetts, onApril 16, 1952.The General Counsel, the Respondent, and the Union participatedin the hearing and were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing upon the issues.At the close of the hearing, a motion by the General Counsel to conform thepleadings to the proof for the purpose of correcting names, dates, and othermatters not involving the issues of the case, was granted without objection.Atthe conclusion of the evidence, the General Counsel and the Respondent partici-pated in oral argument.Only the Respondent has filed a brief.'Upon the entire record in the case, and from my observation of the witnesses,.Imake the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTPost Publishing Company at all times herein mentioned is and has been acorporation organized under and existing by virtue of the laws of the Common-wealth of Massachusetts, maintaining its principal office and place of businessat 259 Washington Street, Boston, Massachusetts, hereinafter called the Wash-ington Street plant, where it has been and now is continuously engaged in theprinting, publication, sale, and distribution of two newspapers which are dis-tributed primarily throughout the New England States.2 In the course and,conduct of its business, the Respondent caused and continuously has causedlarge quantities of newsprint, mats, ink, and other items used by it in printing,publication, sale, and delivery of newspapers to be purchased and transportedin interstate commerce from and through various States of the United Statesother than the Commonwealth of Massachusetts, and causes and continuouslyhas caused at all times herein mentioned, substantial quantities of newspapersto be sold and transported from said plant in interstate commerce to States ofthe United States other than the Commonwealth of Massachusetts. Its pur-chases of newsprint, ink, mats, and other items approximate in value $500,000,annually.The Respondent concedes and I find that it is engaged in commerce-within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDNewspaper Guild of Boston, Local 32, American Newspaper Guild, C. I. 0.,is a labor organization admitting to membership employees of the Respondent-1111.THE UNFAIR LABOR PRACTICESA. Theappropriate unitThe complaintalleges,the answer admits, and I find that all employees ofthe editorial department of the Respondent employed at its Washington Street'Accompanying its brief was a letter, addressed to the Trial Examiner from counsel forthe Respondent, stating that a new contract between the Union and the Respondent hadbeen executed on April 17, 1952; and requesting, if it be necessary, that the hearing bereopened to permit the introduction of evidence to this effect.For reasons appearingen/ra,it is unnecessary to reopen the hearing to introduce evidence that the parties havenegotiated a new agreement.2 The Boston Post published daily except Sunday having a daily circulation of approxi-mately 300,000 copies ; and Boston Sunday Post published each Sunday with a circulationof approximately270,000copies.The Respondent utilizes the services of the AssociatedPress and has syndicated columns, comic strips, etc. POST PUBLISHING COMPANY651plant, exclusive of the executives and all supervisors as defined in Section 2 (11)of the Act, constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.B. The majority and representation by the Union of employeesin the unitThe complaint alleges, the answer admits, and I find that on or about October16, 1946, a majority of the employees of the Respondent in the unit aforesaiddesignated or selected the Union as their representative for the purposes ofcollective bargaining with the Respondent, and that at all times since theUnion has been the representative, for the purposes of collectivebargaining,of a majority of the employees in said unit and, by virtue of Section 9 (a) ofthe Act, has been and now is the exclusive representative of all the employeesin said unit for the purposes of collective bargaining in respect to rates ofpay, wages, hours of employment, or other conditions of employment.C. Introduction and backgroundThere are approximately 140 employees in the aforesaid unit of which 70percent are members of the Union. The Respondent does not deduct uniondues.There are approximately 30 work classifications in the unit and approxi-mately 80 percent of the employees receive salaries in excess of the minimumprovided in the contract. From July 15, 1950, to December 31, 1951, the Respond-ent and the Union had in effect a collective-bargaining agreement wherein it wasprovided for minimum starting pay for the various classifications with yearlystep-rate increases for the first, second, third, fourth, and fifth year. It wasfurther provided in the contract that :Nothing in this agreement shall prevent employees from bargaining indi-vidually or through the Guild for pay increases in excess of the minimumrates established herein.The first bargaining session was held on December 11, 1950.The secondmeeting was held on January 21, 1952, and thereafter until a new contract forthe year 1952 was executed on April 17, 1952'D. Therefusal to bargainThe complaint alleged that the Respondent by its refusal to furnish informa-tion requested by the Union as to the names, work classifications, dates ofemployment, and salaries of all employees in the unit for the use and assistanceof the Union in connection with collective bargaining negotiations with the Re-spondent in respect to rates of pay, wages, hours of employment, or other condi-tions of employment thereby violated Section 8 (a) (5) and (1) of the Act.The answer admitted that request for payroll data was made as alleged inthe complaint but denied that the purpose therefor was to assist the Unionin connection with collective-bargaining negotiations.The answer furtherpleaded that the information requested by the Union is superfluous and un-necessary ; that many employees in the unit refuse to permit the Respondentto divulge the information requested by the Union ; that if the information isdivulged it will result in creating jealousy among the employees in the unit andwill tend to have a harmful effect upon the morale of the employees in theunit and that a chaotic condition may occur as a result; that since any employee3 At the hearing on April 16, 1952, it was not disputed that a new contract had beenarrived at which was expected to be signed the day following. I have since been advisedthat the new contract was executed on April 17, 1952. See footnote 1,supra. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the unit is free to negotiate with the Respondent for a merit increase, theinformation requested by the Union is unnecessary and the requestis designedsolely to annoyand harassthe Respondent.In a letter dated November 23, 1951, the Union enclosed its proposals for anew contract and requested information from the Respondent for use at thebargaining table as to the names, classifications, dates of birth, dates of em-ployment, sex, and weekly salaries of the employees in the unit' The Re-spondent refused to furnish any of the requested information to the Union.John C. Cort, executive secretary of the Union, testified that the first bargain-ing conference for a new contract was held on December 11, 1951, at which timethe Union pressed its request for the information sought and the Respondentasked for time to consider the request; that the next bargaining session washeld on January 21, 1952, but during the first or second week in January,Chester C. Gray on behalf of the Respondent notified him that the Respondenthad decided not to furnish the information.Cort testified that theUnion seeksthe wage information in order to know the names of those who are in the unit,and how many employees are in each classification.He testified further thatthe Union requires the dates of employment on questions of seniority and furtherbecause theminimum ratesin the contract are graded on step-rateincreases forthe first 5 years of employment.Cort testified such informationisnecessaryin order to argue intelligently on wage rates and for comparison with the ratespaid by other newspapers in the area; that based on comparisons of contractprovisions the Union claimed that the Respondent was paying less than otherBoston papers ; and that the information was needed for bargainingon minimumrates.He continued to testify that the Union needed the informationin orderto bargain on merit increases ; that the Respondent has furnished no informationat any time and that the Respondent has never notified the Union when a newemployee is hired, when step-rate increases are given, or how many employeesget above the minimum rates, or how much above the minimum rates they re-ceive.On cross-examination he admitted that on the occasionswhen bargainingfor merit increases had occurred, he had no difficulty in finding out from theemployee concerned how much salary he was receiving.He testified furtherthat the Union has made no attempt to obtain the requested information fromits members in the unit ; that the Union had previously negotiated four collectivebargainingagreementswith the Respondent, all of whichhad provided forminimum rates with yearly step-rate increases for the first 5 years which hadbeen negotiated without the information now requested by the Union, althoughthe Union had previously requested it.He further admitted that he has receivedfrom members in the unit most of the information concerningnames and classi-fications ; and although "pretty wellsatisfiedon theclassifications" is not' The pertinent parts of the letter read :I enclose five copies of the Guild proposals for a new contract.To these we wouldlike to make the following correction :Add following sentence to Section I, Art.VI: "The step-rates shall be revised sothat they bear the same relation to the proposed new top minimums as they bearto the top minimums in the present contract,except as provided above andhereinafter. . . .At the instruction of the international union and by unanimous vote of the Postunit membership and local executive committee the Guild is also asking the Post forcomplete payroll information so that we will know what are our rights under WageStabilization and so that we will be able to bargain intelligently on wages and pen-sions.Such information would include names, classifications,date of birth,date ofemployment, sex and weekly salary.We would appreciate receiving this information at your earliest convenience sothat we will be able to use it at the bargaining table... . POST PUBLISHING COMPANY653"completelysatisfied."He testifiedfurther that the new contract then about tobe signed provides,in oneor more classifications, for higherpay than is beingpaid bysome Boston papers.Cort continued that the Union hasno knowledgegenerally of merit increases given to employees in the unit nor how much abovethe minimum ratesis paid to employeesafter 5 years'service ; that the Unionhas noway of knowing,apart from asking individualemployees, whether theRespondent is paying the contractual rates.He conceded that the Union atthis time does not contend that the Respondent has paid less than the minima.Chester C. Graytestified, on behalf of the Respondent, that since 1946 he hasbeen the chief negotiator for the Respondent and has signed four contracts onbehalf of the Respondent with the Union.He testified that the Respondenthas never furnished to the Union the information now requested although suchrequests had been made previously ; that there never has been any difficultywith the Union in negotiating contracts or merit increases ; ` that 80 percent ofthe employees have been employed over 6 or 7 years ; that 80 percent of the em-ployees are paid above the minimum ; that in the unit are photographers andreporters who are paid substantially in excess of the minimum. On cross-examination he testified that very few employees are hired above theminimumalthough exceptions have been made in cases of experienced reporters.Headmitted that the Respondent has given to the Union no information whatsoeverconcerning the Respondent's employees and that the position of the Respondentis that it should not give any of the requested information to the Union.Concluding FindingsThere is no dispute as to the material facts in this case.The reasons and arguments advanced by the Respondentin its answer andbrief to justify its refusal to furnish the information are in substance that theinformation was not sought in order to assist the Union in connection with col-lective-bargaining agreements ; that it is superfluous and unnecessary ; that manyemployees in the unit have refused to permit the Respondent to divulge the in-formation ; that if it be divulged, jealousy will result among the employees,thereby affecting their morale and chaotic conditions may result ; and that sincethe information is unnecessary for bargaining on merit increases, the requesttherefor has been made only to harass and annoy the Respondent. The Re-spondent's brief further argues that the Union has not established that this in-formation would assist it or that its negotiations for contracts have been in anyway impededby thelack of the information;that sincethe contracts negotiatedprovideonlyfor minimumsalaries,the amountin excessthereof can be of noconcern nor interest to the Union ; that no reason has been given by the Unionto "police" the contract and there is no necessity for the Union to be furnishedthe information to enable it to negotiate for merit increases.The Union requested the information at a time when negotiations were aboutto be scheduled for a new contract to replace the contract expiring on December31, 1951. It is well established that salary information concerning employeesin the unit is relevant to minimum rates and merit increases ; ° and is certainlyi He can recall only one merit increase negotiated by the Union.6YawmandErbe Manufacturing Company,89 NLRB 881,enfd.187 F.2d 94T(C. A. 2),where the Board held that the going rate is a factor to be considered by a union in deter-mining whether or not to press or eliminate its demand for a general wage increase ; thatcurrent salaries are directly related to the demand for a minimum,and without suchinformation there 1s no basis for determining to what extent,if any, the minimum wagewould affect any employees in the unit. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDnecessary for the negotiation of future contracts! The Union's request forinformation concerning the names, work classifications, dates of employment, andsalaries of all employees in the unit is clearly relevant under Board and courtdecisions.'The record shows that the Union and the Respondent bargained forindividual pay increases above the minima set forth in the contract.The fact,emphasized by the Respondent, that the Union inquired from and was told bythe employee concerned the amount of his salary does not show the demand forsalary information in merit bargaining was unnecessary.Even with knowledgeof the individual's own salary for whom an increase was sought the Union was,not able to compare it with the actual salaries of other employees whose salaryinformation was withheld.Bargaining for merit increases, in addition to thebargaining during the first 5 years of employment between the automatic step-rate increases, became particularly important for those employees employedmore than 5 years, for the contract did not provide minimum rates nor step-rate increases beyond the fifth year and there salary information was especiallyneeded for comparisons.Since the salary information does not plainly appearto be irrelevant, it must be disclosed .9 I find no merit to the Respondent's con-tention that some employees in the unit have refused to permit it to divulgeinformation and that, if it be divulged, jealousy, impaired morale, and chaoticconditionsamongthe employees may result.An employermay not refuse tosupply salary information upon the claim that such information is confidentialto the employees in the unit."That jealousy, impaired morale, and chaos mayresult is too speculative to be considered.Nor is there merit to the contentionthat the Union did not try to obtain all the information from its members (whoconstituted only 70 percent of those in the unit) because it was the Respondent'sresponsibility to furnish the information; it cannot urge that the Union seek,or supplement it, from other sources. Similar contentions have been raisedand rejected."Neither the execution of previous contracts or the new contractdemonstrates that the requested information was unnecessary, nor does itrender moot the desired salary information 12The refusal of the Respondent to furnish the actual wage information de-prived the Union of an opportunity to explore its claim that the Respondent waspaying lower salaries than other papers in the area. I find that the names,work classification, dates of employment, and salaries of the employees in theunit were needed by the Union to enable it intelligently to represent the em-ployees.Upon consideration of the entire record, I conclude and find7 E W ScrippsCompany,94NLRB 227.8 The Hughes Tool Company,100 NLRB 208;N. L. R. B. v. Yawman &Erbe Manu-facturing Company, supra;N. L. R. B. v. UnionManufacturing Company,179 F. 2d 511(C A.5) ; Aluminum Ore Co. v N. L. R. B.,131 F.2d 485(C.A.7) ; Leland-GiffordCompany,95 NLRB 1306;andGeneral ControlsCo., 88 NLRB 1341.9N. L. R. B. v. Yawman & Erbe ManufacturingCompany, supra,where the court alsosaid " . Indeed we find it difficult to conceive a case in which current orimmediatelypast wage rates would not be relevant during negotiationsfor a minimum wage scale orincreased wages (cases cited) "1O See particularly the discussion of the pointinThe ElectricAuto-Late Company,89NLRB 1192, 1198-1199; andAluminum Ore Company v. N. L. R. B.,supra."AluminumOre Company, supra; The Electric Auto-Lite Company,supra;andJ. if.Allison Company,70NLRB 377, enfd. 165 F.2d 766(C. A. 6) cert. den 335 U. S 814.12 See,N. L it. B. v. Yawman & Erbe Manufacturing Company, supra,where the courtsaid at page949: "Nor is our determination that the information was relevant affectedby the subsequent execution of a contract without disclosure.The most thatcan be in-ferred fromthe Union's action isthat the advantages of a contract in hand outweigh thosewhich theUnion might later obtain when all relevant information would be available toit "Also, E.W. Scripps Company,supra. POST PUBLISHING COMPANY655that the Respondent by refusing on and after December11, 1951,to furnish in-formation requested by the Union concerning names, work classifications, datesof employment,and salariesof all employeesin the unit has refused to bargainwith the Union as the exclusive representative of its employees in an appropriateunit and has thereby engaged in unfair labor practices within the meaning of Sec-tion 8(a) (5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, I shall recommend that the Respondent cease and desist therefrom andtake certain affirmative action which I find will effectuate the policies of theAct.Because of the limited scope of the Respondent's refusal to bargain, and becauseof the amicable relations of the parties since 1946, and also because of the ab-sence of any indication that danger of other unfair labor practices is to be an-ticipated from the Respondent's conduct in the past, I shall not recommend thatthe Respondent cease and desist from the commission of other unfair labor prac-tices.On the basis of the above findings of fact, and upon the entire record in thecase,Imake the following :CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2 (5) of theAct.2.All employees of the editorial department of the Respondent employed at itsWashington Street plant, exclusive of the executives and all supervisors as de-fined in Section 2 (11) of the Act, constitute a unit appropriate for the purposesof collectivebargainingwithin the meaning of Section 9 (b) of the Act.3.Since on or about the year 1946, the Union has been and now is the exclusiverepresentative of all the employees in the aforesaid unit for the purposes of col-lective bargaining within the meaning of Section 9 (a) of the Act.4.By failing and refusing at all times since December 11, 1951, to furnish theUnion with information as tonames,work classifications, dates of employment,and salariesof all employees in the said unit, the Respondent has failed and re-fused to bargain collectively with the Union as the exclusive representative of theemployees in the aforesaid unit, and has thereby engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (5) and (1) of theAct.5.The aforesaidunfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication in this volume.] 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppendix ANOTICE To ALL EMPLor sPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL,upon request,furnish to the NEWSPAPER GUILD OF BOSTON, LOCAL32, AMERICAN NEWSPAPER Guu,C. I. 0., wage data concerning the names,work classifications,dates of employment,and salaries of all employees inthe appropriate unit.The bargaining unit is :All employees in the editorial department in the Washington Streetplant, exclusive of the executives and all supervisors as defined inSection 2(11) of the Act.POSTPUBLISHINGCOMPANY,Employer.By--------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and must notbe altered,defaced,or covered by any other material.DEPENDABLEWHOLESALE COMPANY,INC.,andGENERAL TEAMSTERS,WAREHOUSEMEN&HELPERSUNION, LOCALNo. 483, A. F. L.CaseNo. 19-CA-613.January27,1953Decision and OrderOn June 20, 1952, Trial Examiner David F. Doyle issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent, Dependable Wholesale Company, Inc., had engaged in andwas engaging in certain unfair labor practices and recommending thatit cease and desist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.There-after, the Respondent filed exceptions to the Intermediate Report anda supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Herzog and Members Murdock and Peterson].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-i Certain documents in the record, apparently in error, refer to the Respondent as"Dependable Wholesale Grocery Company,Inc."The Respondent's name as given in thetitle hereof is that appearing on all procedural documents in the record.102 NLRB No. 64.